~·   '    .......,...,
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1of1



                                               UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                         JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                                v.

                                      Fortino Ramirez-Diaz                            Case Number: 3:19-mj-21479

                                                                                      Charles Halligan Adair
                                                                                      Defendant's Attorney


     REGISTRATION NO. 84413298
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                         Nature of Offense                                                          Count Number(s)
     8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                1

         D The defendant has been found not guilty on count( s)               ~~~~~~~~~~~~~~~~~~~-




         D Count(s)                                                                    dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                           t8l TIME SERVED                     D                                           days

         IZI             Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI             Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the             defendant's possession at the time of arrest upon their deportation or removal.
         D               Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Wednesda~ril      10, 2019
                                                    I                            Date of Imposition of Sentence
                                                                Flt.ED
         Received             ~~___,,...:.-+.-~~~-+-~

                              DUSM                              APR 1 O2019
                                                       CLER~, U.S. DlJTR!CT COURT
                                                    SOUTHERN D:STRICT OF CALIFORNIA
                                                   ----·---.
                                                    BY                       DEPUTY

         Clerk's Office Copy                                                                                                      3:19-mj-21479
